Citation Nr: 0214294	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for gunshot wound to 
the left foot with traumatic arthritis.

2.  Entitlement to an increased (compensable) rating for anal 
fistula or fissure with hemorrhoids.




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from April 1951 to March 1953.

Service connection is also in effect for hemangioma, chin, 
postoperative scar.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada (NV).


REMAND

During the course of the current appeal, the veteran was 
initially and perhaps most recently, a resident of NV.  

At the start of the appeal, AMVETS held his power of attorney 
(POA) [from August 1999].  

The veteran subsequently became ill and his daughter in 
Brooklyn, NY, stated in November 2000 that he was in St. 
Mary's Medical Center in Reno.  

The veteran himself subsequently sent a notice in December 
2000 that he was a resident at Shorefront Jewish Geriatric 
Center in Brooklyn, NY.  

The claims file apparently went back and forth from NV to NY 
at least once.

There is no notification of record from either the veteran or 
his daughter that he had left NY, but in June 2001, a NV 
service representative, saying that veteran's representative 
was "The American Legion", asked that his file be pulled and 
sent to Las Vegas.  

In October 2001, at the request of VA, AMVETS provided a Las 
Vegas address for him and correspondence was sent to him 
thereat.  

In the meantime, AMVETS withdrew the then operative POA.  

Although veteran was written a letter by VA after that, there 
is nothing to show that the veteran has ever been informed 
that AMVETS was no longer his POA, nor has he ever been given 
the opportunity to get new representation if he so wishes.  

Moreover, the file shows that certain developments to include 
acquisition of VA treatment records and a new VA examination 
were apparently underway and unresolved when the case was 
sent to the Board.  

In August 2002, additional private clinical evidence was 
received by the Board with regard to care of the veteran by a 
private physician following an incident in his home in which 
he twisted the left foot.  He had been casted.   

Based on the evidence of record, the Board finds that 
additional development is required.  The case is REMANDED for 
the following actions:

1.  The RO should determine the veteran's 
current location, after which the RO with 
appropriate jurisdiction should notify 
the veteran that AMVETS has withdrawn 
representation and provide him with the 
opportunity to select new representation, 
after which the new representative should 
be given the opportunity to review the 
case.  If the veteran does not wish to 
have representation, he should so state 
and this should be recorded in the file.  

2.  The RO should complete acquisition of 
all private and VA clinical records 
relating to the veteran's claimed foot 
and service-connected rectal disabilities 
and these should be added to the claims 
folder.  If VA examinations have been 
conducted during the course of the 
appeal, the complete reports therefrom 
should be included in the claims file.  
In addition, all records which have been 
already assembled at either NV or NY RO 
since the case was sent to the Board 
should be associated with the claims file 
as well.   

3.  The RO should ask the veteran if 
there are additional pertinent records at 
VA or private facilities, including the 
private physician who submitted 
information in August 2002, and these 
should be obtained.  The RO should 
delineate those records for which the 
veteran is responsible, and the RO should 
obtain VA records.  If the veteran needs 
assistance, the RO should aid him in 
obtaining all private records.  It should 
be made clear to the veteran as to the 
records for which he is primarily 
responsible and those which will be 
obtained by VA.  The veteran should be 
fully informed of his right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  In any event, whichever RO has 
jurisdiction should issue a comprehensive 
Supplemental Statement of the Case (SSOC) 
to fully inform the veteran (and his 
representative, if any) of all of the 
evidence of record, what evidence is 
required for the issues at hand in his 
case, allow him ample opportunity to 
submit evidence, and permit him to 
respond to the SSOC.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


